Order entered September 10, 2018




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00188-CV

               GLOBAL SUPPLY CHAIN SOLUTIONS, LLC, Appellant

                                             V.

          RIVERWOOD SOLUTIONS, INC., AND LORI AUSTIN, Appellees

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-04054-2015

                                         ORDER
      Before the Court is appellant’s September 7, 2018 unopposed motion to file a reply brief.

We GRANT the motion and extend the time to October 17, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE